Exhibit 10.11




CONSULTING AGREEMENT




This Consulting Agreement (this “Agreement”) is made as of the 1st day of
___________, 2013, by and among GoldLand Holdings, Co. a Delaware corporation,
having its principal place of business at 1001 3rd. Ave. W., Suite#430,
Bradenton FL 34205 (“Company”), and _______________________ (“Consultant”) and
is made in light of the following recitals which are a material part hereof.

   

RECITALS:

A) Consultant is a _________________.




B) Consultant has knowledge and experience to provide such information,
evaluation, analysis, as the Company believes can assist it in furthering
execution of its business model.




C) The Company desires to retain the services of the Consultant for those
consulting services regarding its electronic and personal exposure plan and
general exposure to the market place as set forth in that confidential schedule
of services and deliverables attached hereto as Schedule "A" which services are
incorporated herein by reference and referred to herein as the “Consultant
Services”




D) Consultant desires to provide the Consultant Services to and consult with the
Board of Directors, the officers of the Company, and the administrative staff,
and to undertake for the Company, consultations and recommendations in
conformity with such Consultant upon the terms and conditions provided herein
including but not limited to the compensation promised herein.







NOW THEREFORE, for and in consideration of good and valuable consideration, in
hand paid, including, but not limited to the mutual promises set forth herein,
the receipt and sufficiency of which is acknowledged by each party hereto, the
parties hereby agree as follows:







1.

Recitals Govern.  The parties desire to enter into this agreement for purposes
of carrying out the above recitals and intentions set forth above and this
Agreement shall be construed in light thereof.




2.

Stock only for Services.  The parties desire to memorialize their agreement to
adhere to Securities Act Release No. 33-7646, dated February 26, 1999 regarding
registration of securities on Form 144 Rule 4.2 Section 4(2), incorporated
herein by reference.  No duty, obligation, engagement or other thing imposed on
either the Company or the Consultant hereunder shall be construed to impose any
duty, obligation or other engagement in violation of the letter or spirit of
said release.




3.

Consulting Services. The Consultant agrees to provide the Consultant Services to
the Company during the “Term” (as hereinafter defined). Consultant agrees to
provide such information, evaluation and analysis, in accordance with the
Consultant Services as will assist in maximizing the effectiveness of Client’s
business model both relative to its business model and to its present and
contemplated capital structure.  The Consultant shall personally provide the
Consultant Services and the Company understands that the nature of the services
to be provided are part time and that the Consultant will be engaged in other
business and consulting activities during the term of this Agreement.

 

 

 

1

 




3. a

Conflicts.  The Company waives any claim of conflict and acknowledges that
Consultant has owned and continues to own and has consulted with and continues
to consult with interests in competitive businesses which might compete but for
location.




3. b

Confidential Information. The consultant agrees that any information received by
the consultant during any furtherance of the consultant’s obligations in
accordance with this contract, which concerns the personal, financial or other
affairs of the company will be treated by the consultant in full confidence and
will not be revealed to any other persons, firms or organizations. In connection
herewith, Consultant and the Company have entered into that Confidentiality
Agreement in the form attached hereto as Schedule B.




3. c

Role of Consultant.  Consultant shall be available to consult with the Board of
Directors, the officers of the Company, and the heads of the administrative
staff, at reasonable times, concerning matters pertaining to the financial
organization of the  related matters, the selection and retaining of
 institutional financial organizations, the relationship of the Company with
those organizations. Consultant shall not represent the Company, its Board of
Directors, its officers or any other members of the Company in any transactions
or communications nor shall Consultant make claim to do so.




3. d

Liability.  With regard to the services to be performed by the Consultant
pursuant to this Agreement, the Consultant shall not be liable to the Company,
or to anyone who may claim any right due to any relationship with the Company,
for any acts or omissions in the performance of services on the part of the
Consultant or on the part of the agents or employees of the Consultant, except
when said acts or omissions of the Consultant are due to willful misconduct or
gross negligence. The Company shall hold the Consultant free and harmless from
any obligations, costs, claims, judgments, attorneys’ fees, and attachments
arising from or growing out of the services rendered to the Company pursuant to
the terms of this agreement or in any way connected with the rendering of
services, except when the same shall arise due to the willful misconduct or
gross negligence of the Consultant and the Consultant is adjudged to be guilty
of willful misconduct or gross negligence by a court of competent jurisdiction.




4.

Term. The term of this Agreement shall commence as of the date hereof and shall
continue for a period of, ________, from that date, unless sooner terminated as
provided herein.  It is understood that this Agreement shall not automatically
renew and no obligations to renew are implied notwithstanding continued efforts
to fulfill terms and conditions incomplete as of the termination of this
Agreement. This Agreement and the duties and obligations of the Consultant may
be terminated by either party giving thirty (30) days’ prior written notice to
the other but the compensation and any previously incurred and approved expenses
shall be deemed earned by and due to Consultant.

 




2

 

 

5.

Compensation.  In consideration of the execution of the Agreement, and the
performance of his obligations hereunder, and in lieu of cash compensation on an
hourly basis, the Consultant shall receive a fee of ______________ Thousands
($____________) USD, payable in new common Restricted shares of GoldLand
Holdings Co. (hereinafter, the “Shares”). As per agreement between the Company
and _____________ the shares will be issued at the end of each trimester based
on the then closing price of the stock as posted on the trading board used by
the Company.  




6.

Expenses. The Company shall pay or reimburse the Consultant for all reasonable
travel, business and miscellaneous expenses incurred by the Consultant in
performing its duties under this Agreement, subject to prior approval.




7.

Control as to Time and Place and Manner where Services Will Be Rendered.  It is
anticipated the Consultant will spend up to ________ hours per week in
fulfilling its obligations under this Agreement.  The particular amount of time
may vary from day to day or week to week.  The Consultant shall not be entitled
to any additional compensation except where the Consultant performs more than
_____0 hours, subject to the prior written approval of the Company. If
additional work is approved, the Consultant will submit an itemized statement
setting forth the time spent and services rendered, and the Company will pay the
Consultant the amounts due as indicated by statements submitted by the
Consultant within thirty (30) days of receipt. Both the Company and the
Consultant agree that the Consultant will act as an independent contractor in
the performance of its duties under this Agreement. The Consultant will perform
most services in accordance with this Agreement at a location and at times
chosen in Consultant’s discretion. The Company may from time to time request
that the Consultant arrange for the services of others but Consultant shall
choose and contract with same. All costs to the Consultant for those services
will be paid by the Company but in no event shall the Consultant employ others
without the prior authorization of the Company. Accordingly, the Consultant
shall be responsible for payment of all taxes including Federal, State and local
taxes arising out of the Consultant’s activities in accordance with this
Agreement, including by way of illustration but not limitation, Federal and
state income tax, Social Security tax, unemployment insurance taxes, and any
other taxes or business license fee as required. Except as otherwise may be
agreed, the Consultant shall at all times be in an independent contractor,
rather than a co-venture, agent, employee or representative of the Company.




8.

Representations and Warranties.  The Company represents and warrants that (I)
the shares being issued and/or sold pursuant to option are authorized to be
issued by the Company; (ii) The Company has full right, power, and corporate
authority to execute and enter into this Agreement, and to execute all
underlying documents and to bind such entity to the terms and obligations hereto
and to the underlying documents and to deliver the interests and consideration
conveyed thereby, same being authorized by power and authority vested in the
party signing on behalf of the Company; (iii) the Company has and will have full
right, power, and authority to sell, transfer, and deliver the shares being
issued and/or sold pursuant to option; (iv) the Company has no knowledge of any
adverse claims affecting the subject shares and there are no notations of any
adverse claims marked on the certificates for same; and (v) upon receipt,
Consultant or his nominee will acquire the shares being issued and/or sold
pursuant to option, free and clear of any security interests, mortgage, adverse
claims, liens, or encumbrances of any nature or description whatsoever, subject
only to matters pertaining to the sale of securities generally including but not
limited to the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or any state statute, rule, or regulation relating to
the sale of securities (collectively, “Securities Laws”).  In the event that
Consultant accepts shares not yet subject to a valid registration statement,
Consultant represents and warrants to the Company that he will acquire same for
investment and not with a view to the sale or other distribution thereof and
will not at any time sell, exchange, transfer, or otherwise dispose of same
under circumstances that would constitute a violation of Securities Laws.  Each
party acknowledges the creation, modification and/or transfer of securities and
represents and warrants to all others that it has reviewed the transaction with
counsel and that no registration or representations are required and that all
rights of recourse or rescission resulting from such transfer, to the extent
permitted by law, are waived and each party represents and warrants to all
others that no marketing of securities to the public has occurred. Each of the
warranties, representations, and covenants contained in this Agreement by any
party thereto shall be continuous and shall survive the delivery of Consultant
Services, the Compensation and the termination of this Agreement.

 




3

 

 

9.

Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof. For that purpose and the resolution of any other claim
hereunder, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in Manatee County, State of Florida.  In the event
that litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party’s reasonable
attorney’s fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
party may be entitled. In such event, no action shall be entertained by said
court or any court of competent jurisdiction if filed more than one year
subsequent to the date the cause(s) of action actually accrued regardless of
whether damages were otherwise as of said time calculable.




10.

Notices.  All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or delivered by Facsimile or delivered personally to the
address written above or to such other address of which the addressee shall have
notified the sender in writing. Notices mailed in accordance with this section
shall be deemed given when mailed.




11.

Binding Effect, Assignment and Succession.  All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of his, her or its respective heirs, personal
representatives, successors, and assigns, whether so expressed or not. Except
for assignment of the options as provided above, no party to this Agreement may,
however, assign his rights hereunder or delegate his obligations hereunder to
any other person or entity without the express prior written consent of the
other parties hereto.




12.

Entire Agreement and Interpretation.  This Agreement, including any exhibits and
schedules hereto, constitutes and contains the entire agreement of the Company
and the Consultant with respect to the provision of Consultant Services and
Compensation and supersedes any prior agreement by the parties, whether written
or oral. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension, or discharge is sought. The waiver of a breach of any term or
condition of this Agreement must be in writing and signed by the party sought to
be charged with such waiver, and such waiver shall not be deemed to constitute
the waiver of any other breach of the same or of any other term or condition of
this agreement.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida without regard to its rules and
laws regarding conflicts of laws and each of the parties hereto irrevocably
submit to the exclusive jurisdiction of any Florida or United States Federal
court sitting in Manatee County, Florida over any action or proceeding arising
out of or relating to this Agreement.  The parties hereto further waive any
objection to venue in the Manatee County and any objection to an action or
proceeding in the same on the basis of forum non conveniens.




13.

Miscellaneous.  The section headings contained in this Agreement are inserted as
a matter of convenience and shall not be considered in interpreting or
construing this Agreement.  This Agreement may be executed concurrently in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.  Time is of the essence
of this Agreement and the obligations of the parties hereto.

 

 

4




IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the day and year first written above.




Company:

Consultant:




GoldLand Holdings Co

______________





SCHEDULE "A" TO CONSULTING AGREEMENT

1)

Schedule of Services and Deliverables




Consultant shall provide the following Strategic Services:




 

 

 

 

 

5

 








SCHEDULE   "B"   TO CONSULTING AGREEMENT




Confidentiality Agreement




This Confidentiality Agreement (hereafter this “Agreement”), made this 1st day
of 1st day of ___________, 2013, by and among GoldLand Holdings, Co. a Delaware
corporation, having its principal place of business at 1001 3rd. Ave. W.,
Suite#430, Bradenton FL 34205 (“Company”), and _____________________
(“Consultant”) Given that the Company and Consultant each desire to make certain
confidential information concerning the Company, its technology, its
investments, its processes, its marketing strategies, its capitalization and
finances and its business as well as similar confidential information lawfully
possessed by the Consultant (collectively, the “Information”) for purposes
agreed to be legitimate and the Company and Consultant each agree to hold such
Information confidential pursuant to the terms of this Agreement, in
consideration of the mutual promises and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged and with the intent to be
legally bound hereby, the Company and the Consultant agree as follows:

1.

The Information includes, but is not limited to, (i) all information on the
Company, (ii) any and all data and information given or made available to the
Consultant by the Company for evaluation purposes, whether written or in
machine-readable form, (iii) any and all of the Company’s and Consultant’s
notes, work papers, investigations, studies, computer printouts, and any other
work product including electronic data files, regardless of nature containing
any such data and information and (iv) all copies of any of the foregoing.

 2.

The Consultant and Company each understand that the Information is proprietary
to the Company and Consultant and each agrees to hold the Information given by
the other strictly confidential.  The Company and Consultant each agree that the
Information shall be used only by the Company and Consultant and only for the
purpose of reviewing and evaluating the activities of the Company, and shall not
be used for any other purpose or be disclosed to any third party.  Neither the
Company nor Consultant shall have the right to make copies or hold copies or
documents except for reports and notes which have been generated by them, which
reports and notes shall be retained for their exclusive use and shall remain
confidential.

3.

It is understood that this Confidentiality Agreement shall not apply to any
information otherwise covered herein (i) which is known to either the Company or
the Consultant prior to the date of the Confidentiality Agreement, (ii) which is
disclosed to the Consultant or the Company by a third party who has not directly
or indirectly received such Information in violation of an agreement with party
from whom it was received or (iii) which is generally known within the industry.

4.

The Company and the Consultant each agree to be fully responsible and liable to
the other for any and all damages caused by reason of disclosure of Information
in violation of this Confidentiality Agreement by the receiving party or any of
its assigns or successors.

5.

This Confidentiality Agreement shall be governed by and construed in accordance
with the laws of Florida and shall be enforceable solely by and be for the sole
benefit of the Consultant and Company, their successors and assigns.

In witness whereof, the Company and the Consultant have executed this Agreement
as of the date above.




Company:

Consultant:

GoldLand Holdings Co

_______________






6